Exhibit 10.4

AMENDMENT TWO
TO THE
CASCADE NATURAL GAS CORPORATION
SEVERANCE PAY PLAN

2005 Restatement

September 1, 2006

Cascade Natural Gas Corporation

 

a Washington corporation

 

222 Fairview Avenue North

 

Seattle, Washington 98109

Company

 

The Company sponsors the Severance Pay Plan to provide eligible employees of the
Company with severance benefits in a defined set of severance pay and benefits. 
The Company amended the Plan to provide for payment of retention awards to key
employees of the Company who are not officers in the event the Company
terminates a key employee’s employment following a change in control.  The
Company adopts this amendment to extend retention awards to key employees whose
employment terminates within twelve months following a change in control and to
permit the chief executive officer to waive the requirement of six months of
continuous employment to receive severance pay or a retention award.

1.             Retention Payments

a.             Section A.2.1 of Appendix A to the Plan is amended to read as
follows:

A.2-1      Retention payments shall be made to any Eligible Employee who has
received a written retention award letter that has not been withdrawn or
modified by the Company in the amount set forth in the award letter if the
employee is terminated by the Company within twelve (12) months after the
occurrence of the last event that constitutes a Change in Control under A.3.

b.             Section 2.01-2(b) of the Plan is amended to read as follows:

       (b)  Subject to 2.01-3, an employee who has not completed at least six
months of continuous service with the Company.

c.             A new section 2.01-3 of the Plan is added to read as follows:

2.01-3    An employee who has completed less than six months of continuous
service with the Company will be treated as an Eligible Employee if both of the
following apply:

(a)  The employee would satisfy all requirements to be treated as an Eligible
Employee other than the requirement to complete at least six months of
continuous service.


--------------------------------------------------------------------------------




(b) The chief executive officer of the Company has waived the requirement of six
months of continuous service in the employee’s written retention supplement
award letter under A.2-1 of Appendix A.

2.             Effective Dates

The changes in section 1 shall be effective on September 1, 2006, and shall
apply to all retention award letters in effect on or after September 1, 2006.

Adopted: September 14, 2006

CASCADE NATURAL GAS CORPORATION

 

 

 

 

By

/s/ David W. Stevens

 

 

   David W. Stevens, President

 

 

 

 

 

Executed: September 14, 2006

 


--------------------------------------------------------------------------------